DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/10/2022.  These drawings are acceptable.

Response to Amendment
The amendments filed 06/10/2022 have been entered.
Claims 1-10, and 12 remain pending.  Claims 1, 4, 6, and 12 have been amended.  

Reasons for Allowance

Claims 1-10, and 12 are allowed.  
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a live detection apparatus for a high-voltage switch cabinet, comprising:
An in-station controlling terminal… configured to …[determine] the interstice area as a suspected discharge defect area, in response to determining that the interstice area corresponding to the maximum of the ultrasonic signal amplitude number set is different from the interstice area corresponding to the maximum of the ultrahigh-frequency signal peak number set.  
Claims 2-5 are also allowed as they further limit claim 1.  

Regarding claim 6, the prior art of record taken alone or in combination fails to teach a live detection method for high voltage switch cabinet, applied to a live detection apparatus for a high-voltage switch cabinet, wherein:
An in-station controlling terminal… configured to …[determine] the interstice area as a suspected discharge defect area, in response to determining that the interstice area corresponding to the maximum of the ultrasonic signal amplitude number set is different from the interstice area corresponding to the maximum of the ultrahigh-frequency signal peak number set.  
Claims 7-10, and 12 are allowed as they further limit claim 6.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868